Citation Nr: 1038208	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
autonomic neuropathy, dysautonomia, and bradycardia with 
pacemaker.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A review of the claims file shows that a remand is necessary 
before a decision on the merits can be reached.  

The Veteran indicated in his substantive appeal dated in 
September 2005 that he was in receipt of disability benefits from 
the Social Security Administration (SSA) for dysautonomia and 
posttraumatic stress disorder (PTSD).  Also associated with the 
claims file is a June 2005 letter from the SSA which indicates 
that the Veteran was disabled as of April 2004.  It does not 
appear that the RO attempted to obtain the SSA records used in 
the Veteran's disability decision.  All records associated with 
that decision should be obtained.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990)

Additionally, the Veteran was last afforded a VA examination in 
December 2001, almost nine years ago.  The Veteran indicated in a 
February 2005 statement that dysautonomia is a debilitating 
health problem which continues to worsen.  When a Veteran alleges 
that his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence that addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997) (Veteran entitled to a 
new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  In addition, the December 
2001 VA examination is stale, and the Board finds that a more 
current examination is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
the Veteran's records regarding claims for 
SSA disability benefits, including any 
administrative decisions and all clinical 
records upon which those decisions were 
based.  If the search for any such records 
yields negative results, that fact should 
be clearly documented in the claims folder.

2.  Thereafter, schedule the Veteran for a 
VA cardiovascular examination for the 
purpose of ascertaining the current 
severity of his service-connected autonomic 
neuropathy, dysautonomia, and bradycardia 
with pacemaker.  The claims folder should 
be made available to the examiner for 
review in connection with the examination.  
All indicated special tests and studies 
should be accomplished, including  a 
laboratory determination of METs by 
exercise testing.  With regard to METs 
testing, the examiner should document the 
level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops.  If 
a laboratory determination of METs by 
exercise testing cannot be done for medical 
reasons, an estimation by a medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  The examiner must 
also discuss, if applicable, whether the 
Veteran's METs level is further impaired by 
a nonservice-connected disability or 
disabilities, and if possible, the degree 
to which such disability results in his 
current METs level.  The examiner is 
requested to provide an estimated METs 
level due to the Veteran's autonomic 
neuropathy, dysautonomia, and bradycardia 
with pacemaker alone.  The medical basis 
for any opinion expressed should be noted 
for the record.  The examiner should also 
indicate whether there is evidence of 
paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than 
four episodes per year documented by ECG or 
Holter monitor.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


